Citation Nr: 9922151	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for agoraphobia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to May 
1968.  He served in Vietnam and his decorations include the 
Vietnam Campaign Medal and the Vietnam Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for hypertension, PTSD, agoraphobia, and depression.  

The claim for service connection for a psychiatric disorder, 
to include PTSD and depressive disorder, is the subject of a 
Remand which immediately follows the decision herein.  

FINDINGS OF FACT

1.  The record does not include competent medical evidence of 
a current diagnosis of agoraphobia.  

2.   The available medical evidence does not show that 
hypertension was manifested either during service or within 
one year following the veteran's discharge from service; nor 
does the evidence suggest that his currently manifested 
hypertension is etiologically related to the period of active 
service which ended in 1968.  


CONCLUSIONS OF LAW

1.  The claim for service connection for agoraphobia is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  

2.  The claim for service connection for hypertension is not 
well grounded.  38 C.F.R. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For certain disabilities, including hypertension, service 
connection may be warranted if the disability is manifested 
to a compensable degree within one year following the 
veteran's discharge from active service, based on application 
of the provisions pertaining to service connection on a 
presumptive basis, which are found in 38 C.F.R. § 3.309 
(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).


I. Agoraphobia

Having reviewed the evidence of record, the Board has 
concluded that the veteran has failed to present evidence of 
a well grounded claim for service connection for agoraphobia.  
Specifically, the available medical evidence does not show 
diagnosis, treatment, or complaints of agoraphobia either 
during service or at any time thereafter.  Therefore, the 
veteran has failed to submit evidence which establishes that 
the claimed disorder is currently manifested.  In order to 
warrant a grant of service connection, a claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  

As the available evidence does not include a competent 
medical diagnosis of agoraphobia, the requirements for a well 
grounded claim have not been met.  Accordingly, the claim for 
service connection for agoraphobia must be denied.  


II.  Hypertension

Service medical records show that at the time of his August 
1962 induction examination, the veteran's blood pressure was 
recorded as 122/80 while sitting.  The report of an October 
1967 PCS examination shows that his blood pressure was 
recorded as 122/80 while sitting.  

The report of the veteran's May 1968 separation examination 
shows that his blood pressure was recorded as 130/80 while 
sitting.  Hypertension was not noted and the heart and 
vascular systems were clinically evaluated as normal.  On the 
report of medical history, completed in May 1968, the veteran 
indicated that he did not now have and had not ever had high 
blood pressure.  

A private treatment record, dated October 1993, shows that 
the veteran's blood pressure was recorded as 120/80.  Another 
private treatment record, dated August 1994, shows that blood 
pressure was recorded as 180/110, and it was noted that the 
veteran had complained of headaches and dizziness for the 
past three weeks.  A diagnosis of hypertension was provided.  

The report of an April 1995 VA medical certificate shows that 
the veteran's blood pressure was recorded as 160/100.  A May 
1995 VA discharge summary shows a diagnosis of hypertension, 
which was followed in the medical clinic and treated with a 
change in medication.  

Hospital summaries, dated in February 1996 and April 1996, 
show diagnoses of essential hypertension.  

The report of a June 1996 VA hypertension examination shows 
that the veteran reported that his blood pressure went up 
after he went into the service but he was given no 
medication.  Blood pressure was recorded as 122/84 while 
sitting, 115/75 while lying down, and 110/76 while standing.  
A diagnosis of hypertension, controlled, was given.  

A December 1997 consultation report from a private hospital 
shows that the veteran was evaluated for chest pain.  
Assessments included chest pain, abnormal nuclear stress 
test, chest pain, hypertension, and hypercholesterolemia.  
Following additional testing, including a coronary 
angioplasty, angiocardiography, and arteriography, the 
veteran was diagnosed with coronary atherosclerosis.  

The report of a January 1988 VA hospital summary shows that 
the veteran was evaluated for chest pain.  Diagnoses included 
hypertension, stable.  Additional VA treatment records, dated 
in 1998, show that he continued to be followed for 
hypertension.  






Analysis

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for hypertension.  Specifically, 
the available medical evidence does not suggest that the 
veteran's current diagnosis of hypertension is etiologically 
related to his period of active military service.  Service 
medical records are negative for abnormal blood pressure 
readings and his blood pressure was within normal limits at 
the time of discharge.  Although the veteran claims that he 
had hypertension while on active duty, a diagnosis of 
hypertension is initially shown in the record at the time of 
a 1994 private medical examination.  

Thus, hypertension was not diagnosed until more than twenty-
five years following the veteran's discharge from active 
service, and there is no record of ongoing and continuing 
treatment during that time which would suggest that 
hypertension was manifested either during the veteran's 
period of active service or the presumptive period of one 
year thereafter.  The veteran has not submitted any other 
evidence, to include a medical opinion, which suggests that 
hypertension is etiologically related to the period of active 
military service which ended in 1968.  

The veteran contends that his currently manifested 
hypertension is related to his active service and that 
hypertension was found during that service.  However, as a 
layman the appellant is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of an etiological 
link, or nexus, between his currently manifested hypertension 
and the period of active military service which ended in 
1968.  In addition, the available evidence does not suggest 
that hypertension was manifested during the presumptive 
period of one year following discharge, such that a grant of 
service connection is warranted under 38 C.F.R. § 3.307 
(1998).  Therefore, the requirements for a well grounded 
claim for service connection for hypertension have not been 
satisfied, and the claim must be denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for agoraphobia.  

As a well grounded claim has not been presented, service 
connection is denied for hypertension.  


REMAND

The veteran has claimed that he developed psychiatric 
disorders, to include PTSD and depressive disorder, as a 
result of his military service.  The record includes 
outpatient records which document treatment and a diagnosis 
for PTSD and depression.  At the present time, there is no 
indication from the record that the veteran was involved in 
combat action with the enemy during his service in Vietnam.  

In conjunction with the service connection claim for PTSD, 
the veteran has claimed a number of stressors involving his 
service during the Vietnam conflict.  These include seeing a 
fellow serviceman shoot himself in the mouth; shooting two 
small Vietnamese girls who he thought were carrying hand 
grenades; that he engaged in fire with enemy snipers; and 
that he was subjected to mortar attacks.  However, the record 
does not indicate that the RO attempted to verify the 
veteran's combat service or the stressors he indicated 
through the U.S. Armed Services Center for the Research of 
Unit Records (USASCRUR). 

VA has a duty to assist the veteran in the development of 
facts which are pertinent to his claim.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The duty to assist includes attempting 
to verify the stressors which have been claimed by the 
veteran.  
Thus, the Board has decided to remand this case so that such 
an attempt can be made to verify the claimed in-service 
stressors through other appropriate sources.  

In addition, the veteran's medical history is significant for 
ongoing and continuing alcohol abuse and dependency, 
concurrently with his treatment for PTSD and other 
psychiatric diagnoses such as depressive disorder.  

In the Board's view, therefore, following the attempt at 
stressor verification the veteran should undergo additional 
psychiatric evaluation in order to determine whether his 
currently manifested psychiatric symptomatology is related to 
a diagnosis of PTSD, as opposed to some other psychiatric 
diagnosis which is unrelated to his period of active service.  
Thus, following the required evidentiary development, the 
veteran will be re-examined in light of all the information 
which is currently available in the file, to determine the 
etiology and severity of any psychiatric disorder which might 
be found at the time of examination.   

Accordingly, this claim is REMANDED for the following 
actions: 

1.  The veteran should be contacted and 
requested to provide, with the assistance 
of his representative, a detailed 
statement containing additional specific 
information regarding the events claimed 
as "stressors" during his military 
service.  The veteran should be asked to 
provide additional details such as dates, 
places, and names of individuals involved 
in the events which could assist the RO 
in locating any existing information.  
The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  He should also be 
advised to submit any verifying 
information he can regarding the 
stressors he claims to have experienced 
in service, such as additional statements 
from fellow service members, and 
particularly those who served in the same 
unit as the veteran.  The veteran should 
be advised that failure to cooperate 
could result in an adverse decision.  

2.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all of the claimed stressors 
already reported by the veteran in 
previous statements and to examining 
health care professionals.  This summary 
and copies of all associated documents 
which would facilitate a search, 
including copies of the veteran's service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), formerly 
known as the Environmental Services Group 
(ESG), at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-2197.  
USASCRUR should be requested to search 
the records and provide any information 
available which might corroborate the 
veteran's alleged stressors.  The 
USASCRUR report should then be associated 
with the claims folder.  

3.  The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.  

4.  Thereafter, the RO should list the 
stressors, if appropriate, and schedule 
the veteran for an examination by a VA 
psychiatrist who has not previously 
examined him, in order to determine the 
nature and extent of any psychiatric 
disorder which is present, and 
specifically to determine whether a 
diagnosis of PTSD is appropriate.  The 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present, and 
previous psychiatric findings and 
diagnoses should be integrated.  The 
examiner should provide an opinion as to 
whether the veteran's psychiatric 
symptomatology is related to PTSD, to 
include an opinion as to the relationship 
between the veteran's psychiatric 
symptoms and continuous alcohol abuse and 
depressive disorder, which are 
concurrently manifested, in order to 
obtain a true picture of the nature of 
the veteran's psychiatric status.  All 
necessary special studies and tests, 
including psychological testing, are to 
be accomplished if deemed necessary.  If 
PTSD is not found, that matter should be 
specifically set forth.  A multi-axial 
diagnosis should be provided in 
accordance with the provisions of DSM-IV.   
The examiner should provide a Global 
Assessment of Functioning (GAF) score 
along with an explanation as to what the 
assigned score represents.  

The RO must specify for the examiner the 
stressor or stressors that have been 
established by the record, if any, and 
the examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressors" that caused 
the disorder and the evidence relied upon 
to establish the existence of the 
stressor(s).   If there are no stressors 
sufficient to cause PTSD, or if PTSD is 
not found, that matter should also be 
specifically set forth.  The examiner 
should identify the information on which 
the opinion is based.  The opinion should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any the results of any special tests 
or studies or the specified opinions have 
not been provided, the examination report 
must be returned to the examiner for 
completion.  

6.  Thereafter, the RO should review the 
veteran's claim in order to determine 
whether a favorable outcome is now 
warranted.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

7.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992);  Booth v. 
Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 (West 1991 and 
Supp. 1997) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and by the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

This REMAND is for the purpose of additional evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of this claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

